IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1773-08



    JESUS TRANQUILINO CORTEZ, JR. aka JESUS CORTEZ, Jr. Appellant

                                            v.

                               THE STATE OF TEXAS

                    ON REHEARING OF APPELLANT’S
                  PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRTEENTH COURT OF APPEALS
                           NUECES COUNTY

             Per curiam.

                                     OPINION


      Appellant was convicted of three counts of murder and one count of aggravated

assault. The jury assessed his punishment at confinement for ninety-nine years and a fine

of $10,000 for the murder counts, and confinement for twenty years and a fine of $10,000

for the aggravated assault count. The Court of Appeals affirmed the convictions. Cortez

v. State, (Tex. App. — Corpus Christi, No. 13-06-00398-CR, delivered August 27, 2008).
                                                                              Cortez - 2

Appellant’s petition for discretionary review was dismissed as untimely filed on February

4, 2009. Appellant has filed a motion for rehearing requesting reinstatement of his

petition so that it will be considered by this Court. Appellant’s motion for rehearing is

granted. His petition filed on January 14, 2009, is reinstated as of March 18, 2009, and

will be considered in accord with Tex.R.App.P. 68. The copies must be filed in THIS

Court by March 25, 2009.




Delivered March 18, 2009
Do not publish